                Case 1:11-cr-00936-RJS Document 123 Filed 03/01/21 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA

          -v-

 CASIMIR GRIFFIN,                                               No. 11-cr-936 (RJS)
                                                                     ORDER
                               Supervisee.


RICHARD J. SULLIVAN, Circuit Judge:

         On February 28, 2021, the Court received a letter from Supervisee Griffin’s counsel of record,

Donna Newman, indicating that Mr. Griffin wishes to obtain new counsel to represent him in the violation

of supervised release proceedings pending before the Court. IT IS HEREBY ORDERED THAT a

conference to review Defendant’s motion for a change of counsel shall take place on Monday, March 22,

2021 at 9:00 a.m. In light of the ongoing COVID-19 pandemic, IT IS FUTHER ORDERED THAT by

Friday, March 12, 2021, Griffin and his counsel of record shall inform the Court in writing whether Griffin

prefers to appear in person or remotely via teleconference. If the latter, counsel shall review with Griffin

the attached Waiver of Right to be Present at Criminal Proceeding form, which shall then be executed and

submitted to the Court.     The Court will then issue further instructions concerning the requested

teleconference.

SO ORDERED.

Dated:          March 1, 2021
                New York, New York
                                                     ___________________________
                                                     RICHARD J. SULLIVAN
                                                     UNITED STATES CIRCUIT JUDGE
                                                     Sitting by Designation
                   Case 1:11-cr-00936-RJS Document 123 Filed 03/01/21 Page 2 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
UNITED STATES OF AMERICA
                                                                               WAIVER OF RIGHT TO BE PRESENT AT
                               -v-
                                                                               CRIMINAL PROCEEDING
CASIMIR GRIFFIN,
                                           Supervisee.                         11‐cr‐936 (RJS)
-----------------------------------------------------------------X


___       Supervised Release Conference

          I understand that I have a right to appear before a judge in a courtroom in the Southern District of New York at the time
          the conditions of my release on supervision or my remand to custody are discussed. I have discussed these rights with
          my attorney and wish to give up these rights for the period of time in which access to the courthouse has been restricted
          on account of the COVID-19 pandemic. I request that my attorney and I be permitted to participate by telephone, or if
          it is reasonably available by videoconferencing, in any conference with the court at which such conditions or my remand
          are discussed.



Date:                ____________________________
                     Signature of Defendant


                     ____________________________
                     Print Name


I hereby affirm that I am aware of my obligation to discuss with my client the specifications of violation of supervised release,
my client’s rights to attend and participate in the criminal proceedings encompassed by this waiver, and this waiver form. I
affirm that my client knowingly and voluntarily consents to the proceedings being held without my client being physically present
in court.



Date:                ____________________________
                     Signature of Defense Counsel


                     ____________________________
                     Print Name




Accepted:            ________________________
                     Signature of Judge
                     Hon. Richard J. Sullivan
                     UNITED STATES CIRCUIT JUDGE
                     Sitting by Designation

                     Date:
